     Case 2:20-cv-01209-JCM-NJK Document 66 Filed 05/18/21 Page 1 of 4




      KEMP JONES, LLP                              LABATON SUCHAROW LLP
 1    Don Springmeyer (SBN 1021)                   Jonathan Gardner (pro hac vice forthcoming)
 2    3800 Howard Hughes Parkway                   Alfred L. Fatale III (admitted pro hac vice)
      17th Floor                                   Jeffrey Dubbin (admitted pro hac vice)
 3    Las Vegas, NV 89169                          Lisa Strejlau (admitted pro hac vice)
      Telephone: (702) 385-6000                    140 Broadway
 4    Email: d.springmeyer@kempjones.com           New York, New York 10005
                                                   Telephone: (212) 907-0700
 5
                                                   Facsimile: (212) 818-0477
 6    Liaison Counsel for the Proposed Class       Email: jgardner@labaton.com
                                                           afatale@labaton.com
 7                                                         jdubbin@labaton.com
                                                           lstrejlau@labaton.com
 8
                                                   Counsel for Lead Plaintiff and Lead Counsel
 9
                                                   for the Proposed Class
10

11                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
12
                                                  Case No. 2:20-cv-01209-JCM-NJK
13
                                                  CLASS ACTION
14   In re PlayAGS, Inc. Securities Litigation,
                                                  STIPULATION AND ORDER SETTING
15                                                BRIEFING SCHEDULE FOR
                                                  DEFENDANTS’ MOTION(S) TO DISMISS
16

17                                                (First Request)

18

19

20

21

22

23

24

25

26

27

28
     Case 2:20-cv-01209-JCM-NJK Document 66 Filed 05/18/21 Page 2 of 4




 1                                           STIPULATION

 2           WHEREAS, Court-appointed Lead Plaintiff OKLAHOMA POLICE PENSION AND
 3   RETIREMENT SYSTEM (“Oklahoma Police”) and Defendants PLAYAGS, INC., DAVID
 4   LOPEZ, KIMO AKIONA, DAVID SAMBUR, DANIEL COHEN, ERIC PRESS, YVETTE
 5   LANDAU, ADAM CHIBIB, GEOFF FREEMAN, CREDIT SUISSE SECURITIES (USA)
 6   LLC, DEUTSCHE BANK SECURITIES INC., JEFFERIES LLC, MACQUARIE CAPITAL
 7   (USA) INC., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
 8   CITIGROUP GLOBAL MARKETS INC., STIFEL, NICOLAUS & COMPANY
 9   INCORPORATED, TRUIST SECURITIES, INC. (F/K/A SUNTRUST ROBINSON
10   HUMPHREY, INC.), NOMURA SECURITIES INTERNATIONAL, INC., ROTH CAPITAL
11   PARTNERS, LLC, UNION GAMING SECURITIES LLC, SIEBERT WILLIAMS SHANK &
12   CO., LLC (SUCCESSOR-BY-MERGER TO THE WILLIAMS CAPITAL GROUP, L.P.),
13   APOLLO GLOBAL SECURITIES, LLC, MORGAN STANLEY & CO. LLC, APOLLO
14   GLOBAL MANAGEMENT, LLC n/k/a Apollo Global Management, Inc., APOLLO GAMING
15   HOLDINGS, L.P., APOLLO INVESTMENT FUND VIII, L.P., and AP GAMING VOTECO,
16   LLC (collectively, “Defendants” and together with Oklahoma Police, the “Parties”) have met and
17   conferred regarding this stipulation;
18           WHEREAS, the Parties previously entered into a stipulation (ECF No. 39) regarding the
19   schedule in this case, which the Court entered on November 25, 2020;
20           WHEREAS, pursuant to that schedule, Lead Plaintiff filed its Consolidated Complaint
21   (ECF No. 49) on January 11, 2021;
22           WHEREAS, Lead Plaintiff filed an unopposed motion setting a time to file a Second
23   Consolidated Amended Complaint (“SAC”) (ECF No. 53), which the Court granted on February
24   23, 2021;
25           WHEREAS, pursuant to that schedule, Defendants’ response(s) thereto will be due on or
26   before May 24, 2021;
27

28                                                 1
     Case No. 2:20-cv-01209
     Case 2:20-cv-01209-JCM-NJK Document 66 Filed 05/18/21 Page 3 of 4




 1           WHEREAS, the Consolidated Complaint is more than 130 pages in length, alleging five

 2   separate causes of action, and effective, concise argument on the Defendants’ motions to dismiss

 3   will require thoughtful briefing by the parties and coordination among Defendants; and

 4           WHEREAS, Lead Plaintiff’s and Defendants’ briefing will occur during the summer

 5   months and planned vacations;

 6           IT IS HEREBY STIPULATED AND AGREED, pursuant to Federal Rule of Civil

 7   Procedure 15(a), by and between the attorneys for the Parties, as follows:

 8           1. Lead Plaintiff shall have until July 23, 2021 to serve any opposition to any motion to

 9                dismiss the SAC; and

10           2. Defendants shall have until September 13, 2021 to serve their reply or replies to any

11                such opposition(s).

12           This is the Parties’ first stipulated request governing the schedule related to the above-

13   referenced matters.

14                                                 ORDER

15           IT IS SO ORDERED.May 21, 2021.
16                                                  __________________________________________
17                                                   UNITED STATES DISTRICT JUDGE or
                                                     MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28                                                    2
     Case No. 2:20-cv-01209
     Case 2:20-cv-01209-JCM-NJK Document 66 Filed 05/18/21 Page 4 of 4



     Dated: May 18, 2021.
 1                                                  Respectfully submitted,
 2   BROWNSTEIN HYATT FARBER                        KEMP JONES, LLP
     SCHRECK, LLP
 3

 4   /s/ Kirk B. Lenhard                            /s/ Don Springmeyer
     Kirk B. Lenhard, Esq. (Bar No. 1437)           Don Springmeyer, Esq. (Bar No. 1021)
 5   100 N. City Parkway, Suite 1600                3800 Howard Hughes Parkway
     Las Vegas, NV 89106                            17th Floor
 6                                                  Las Vegas, NV 89169
 7   BAKER & HOSTETLER LLP
     Douglas W. Greene, Esq. (pro hac vice)         Liaison Counsel for the Proposed Class
 8   999 Third Avenue, Suite 3600
     Seattle, WA 98104-4040                   LABATON SUCHAROW LLP
 9                                            Jonathan Gardner, Esq. (pro hac vice forthcoming)
     Counsel for Defendants PlayAGS, Inc.,    Alfred L. Fatale III, Esq. (pro hac vice)
10   David Lopez, Kimo Akiona, David Sambur, Jeffrey Dubbin, Esq. (pro hac vice)
11   Daniel Cohen, Eric Press, Yvette Landau, Lisa Strejlau, Esq. (pro hac vice)
     Adam Chibib, and Geoff Freeman           140 Broadway
12                                            New York, New York 10005

13   BALLARD SPAHR LLP
                                                    Counsel for Lead Plaintiff and Lead Counsel
                                                    for the Proposed Class
14   /s/ Maria A. Gall
     Maria A. Gall, Esq. (Bar No. 14200)
15   1980 Festival Plaza Drive, Suite 900           MORRIS LAW
     Las Vegas, Nevada 89135
16                                                  /s/ Rosa Solis-Rainey
     ROPES & GRAY LLP                               Steve Morris, Esq. (Bar No. 1543)
17   Lisa H. Bebchick, Esq. (pro hac vice)          Rosa Solis-Rainey, Esq. (Bar No. 7921)
     Erin R. Macgowan, Esq. (pro hac vice)          801 S. Rancho Dr., Ste. B4
18   Gregg L. Weiner, Esq. (pro hac vice)
     1211 Avenue of the Americas                    Las Vegas, NV 89106
19   New York, NY 10036-8704
                                                    PAUL, WEISS, RIFKIND, WHARTON &
20   Counsel for Defendants Credit Suisse           GARRISON LLP
     Securities (USA) LLC, Deutsche Bank            Andrew J. Ehrlich, Esq. (pro hac vice)
21                                                  Caitlin E. Grusauskas, Esq. (pro hac vice)
     Securities Inc., Jefferies LLC, Macquarie      1285 Avenue of the Americas
     Capital (USA) Inc., Merrill Lynch, Pierce,     New York, NY 10019
22
     Fenner & Smith Incorporated, Citigroup
23   Global Markets Inc., Stifel, Nicolaus &        Counsel for Defendants Apollo Global
     Company, Incorporated, Truist Securities       Management, LLC n/k/a Apollo Global
24   Inc., Nomura Securities International, Inc.,   Management, Inc., Apollo Gaming Holdings,
     Roth Capital Partners, LLC, Union Gaming       L.P., Apollo Investment Fund VIII, L.P., and AP
25   Securities LLC, Siebert Williams Shank &       Gaming VoteCo, LLC
26   Co., LLC, Apollo Global Securities, LLC,
     and Morgan Stanley & Co. LLC
27

28                                                    3
     Case No. 2:20-cv-01209
